13. Progress made in equal opportunities and non-discrimination in the EU (
- Before the vote:
on behalf of the PPE-DE Group. - Mr President, our group had intended to ask for three additional roll calls but, for whatever reason, they got lost in transit.
I would like, through you, Mr President - I have checked with the secretariat that it was in order to ask today - to have these three instated. They are on: paragraph 2, Amendment 4D; paragraph 6 of the original text; and finally, after paragraph 36, our Amendment 12. I hope you will appreciate that this is a very sensitive dossier and we would like to be able to place on record not just what we are against, but also what we are in favour of.
(The President established that there were no objections to this amendment)
- Before the vote on Amendment 5:
Mr President, we have been speaking about countries which have not adequately implemented or transposed the Anti-Discrimination Directive but there is one country which has not implemented it at all and therefore I would propose the following oral amendment: 'Calls on the Czech Government to effectively transpose the Employment Directive and for the Czech Parliament to overrule the veto of the Czech President'.
(The oral amendment was not accepted)
- Before the vote on Amendments 1, 16 and 17:
Mr President, very briefly, I of course support your discretion in interpreting the Rules, but it seems very strange for the PPE-DE Group to want to introduce roll-call votes at the last moment after the deadline has expired because they say that they want to positively explain their case, when their amendments seek to delete - to delete - paragraphs from this report. I think that they are trying to cover up the cracks in their own group rather than actually say anything positive in combating discrimination.
Mr Howitt, it is probably the case that the vote referred to was filed too late, but I did ask you, and in this respect you were too late in asking to speak. If you had asked straight away, perhaps we would have voted differently.